Citation Nr: 1003976	
Decision Date: 01/27/10    Archive Date: 02/16/10

DOCKET NO.  08-24 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Punia, Law Clerk


INTRODUCTION

The Veteran had active service from November 1960 until 
November 1963.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2007 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. 
Petersburg, Florida.

The Veteran provided testimony at a February 2009 hearing 
before the undersigned.  A transcript of that proceeding is 
associated with the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In this 
regard, the Board finds that an examination is needed to 
resolve the question of the etiology of the Veteran's current 
hepatitis C, for the reasons discussed below.  

At his February 2009 hearing, the appellant stated that he 
was a lineman.  He noted that his duties included stringing 
and laying line.  The Veteran recalled being cut by the line 
and his job required him to go through mud and water.  On one 
occasion, he hit his shin on a stake in the field and was 
bleeding heavily.  Another serviceman sewed the wound.  
According to the Veteran, "there was nothing sterilized or 
anything" with respect to treatment of that cut.  The 
Appellants' DD 214 lists his occupation as a MOS 310 Lineman, 
which verifies that he was involved with laying wire.   

Additionally, the Veteran stated at the February 2009 hearing 
that he engaged in intravenous drug use on a regular basis 
and had frequent unprotected sex during his time in service.  
Moreover, the Veteran indicated that he had flu-like 
symptomology continuously during and after service.  

The VA's duty to assist requires that a VA medical 
examination be provided or medical opinion obtained when 
there is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the appellant's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the 
appellant's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Again, the appellant here has presented credible testimony of 
hepatitis C exposure during active duty.  For these reasons, 
it is determined that the evidence at least suggests the 
current hepatitis may be related to active duty, satisfying 
the low threshold of McLendon.

Therefore, in order to give the appellant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the appellant will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA 
examination by a physician with knowledge 
in the field of hematology and/or 
infectious diseases.  The entire claims 
file, to include a copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.

The examiner should examine the Veteran 
and conduct all necessary laboratory 
testing.  The examiner should discuss the 
nature, onset and etiology of his 
hepatitis C.  A history of all the 
Veteran's potential risk factors of 
hepatitis C infection should be detailed 
in full.  The examiner must list and 
discuss all documented and reported pre-
service, in-service, and post-service 
risk factors.  This should include at 
least the Veteran's in-service risk 
factors of frequent intravenous drug use, 
frequent unprotected sex, cuts by wires, 
exposure to mud and dirt and the suturing 
of his shin wound in a non-sterile 
environment.  

The examiner is then requested to provide 
an opinion as to whether it is at least 
as likely as not (i.e., there is at least 
a 50 percent probability) that any 
diagnosed hepatitis C is related to any 
incident of the Veteran's period of 
active military service.  

If the above question is answered 
affirmatively, then the examiner should 
rank the documented risk factors relative 
to the probability that any hepatitis C 
infection is etiologically related 
thereto.  In other words, the examiner 
should list which in service activity was 
most likely the cause of hepatitis, then 
which factor was second-most likely, and 
so forth.  

A clear rationale for all opinions should 
be provided.  However, if any portion of 
the requested opinion cannot be provided 
without resort to speculation, the 
examiner should so state and explain why 
an opinion cannot be provided without 
resort to speculation.

2.  After completing the requested 
development, again review the record and 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative, if any, 
should be furnished a supplemental 
statement of the case (SSOC).  An 
appropriate time should be given from 
them to respond thereto.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


